Bloodworth, J.
1. We are authorized to conclude that no constitutional question is properly raised in this case, from the fact that it was first sent to the Supreme Court for decision, and then-was by that court transferred to this court.
2. The motion “to dismiss the brief of evidence and a part of the transcript of the record in said court,” is overruled.
3. The petition as amended sets out a cause of action, and the court properly overruled the general and special demurrers.
4. The evidence authorized the verdict, and none of the grounds of the motion for a new trial show cause for a reversal of the judgment.

Judgment affirmed.


Broyles, O. J., concurs. Luke, J., absent.

A. 8. Bradley, A. 8. Bradley Jr., for plaintiff in error.
Alford & Williams, contra.